 In the Matter of KALAMAZOO PAPER COMPANYandLOCAL 52,INTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-2275.-Decided- March 3, 1941Jurisdiction:paper manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalto accord union recognition; election necessary.Unit Appropriate'forCollectiveBargaining:hourly rate production and main-tenance employees engaged in actual production, excluding firemen and oilers,watchmen, general office employees, foremen, superintendents, and supervisoryemployees with the power to hire and discharge; stipulation as to.Howard, Howard and Howard, by Mr. John C. Howard,ofKalamazoo, Mich., for the Company.Mr. Luther E. Janney,ofWyoming, Ohio, andMr. -JohnW.Bailey,of Kalamazoo, Mich., for Local 52.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 26, 1940, Local-52, International Brotherhood ofPaper Makers, affiliated with the American Federation of Labor, hereincalledLocal 52, filed with the Regional Director for the SeventhRegion (Detroit, Michigan) a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Kalamazoo Paper Company, Kalamazoo, Michigan, hereincalled the Company, and requesting an investigation and certifica-tion of representatives, pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On January10, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Reg-ulations-Series 2, asamended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.30 N. L.R. B., No. 7.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 20, 1941, the Regional Director issued a notice of hear-ing, copiesof which were duly served upon the Company and Local52.Pursuant to the notice, a hearing was held on January 28, 1941,atKalamazoo, Michigan, before Earl R. Cross, the Trial Examinerduly designated by the Board.The Company was represented bycounsel and Local 52 by its representatives; both participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded both parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewedall the rulings ofthe Trial Examiner and finds that no prejudicial errors -were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Boardmakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKalamazoo-Paper Company is a corporation organized and existingunder the laws of the State of Michigan, having its principal place ofbusiness at Kalamazoo,,Michigan.The Company operates a plant atKalamazoo at which it manufactures and finishes paper.During 1940the Company used at its Kalamazoo plant.raw materials valued at$3,171,335.74, approximately 75 per cent of which were purchased andshipped from points outside Michigan.During the same periodfinished products valued at $4,886,932.44 were manufactured at theplant, approximately 75 per cent of which were sold outside Michigan.The Company employs 750 to 800 persons.II. THE ORGANIZATION INVOLVEDLocal 52, International Brotherhood, of Paper Makers, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership production and maintenance employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONLocal 52 was chartered in July 1940, after a campaign to organizethe Company's employees instituted early in that month.On Novem-ber 18, 1940, it requested the Company to meet with its representatives"for the purpose of negotiating a labor agreement."The Companyrefused to meet with them on the ground that 'it could not fairly decidewho should represent its employees.No other labor organization seeksto represent the employees of the Company in the unit alleged to beappropriate.From a statement of the Regional Director introduced 'KALA'MAZOO PAPER COMPANY51in evidence at the hearing it appears Local 52 represents a substantialnumber of employees of the Company?-We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company's plant consists of three paper mills, two coating mills,and two power plants, housed in separate buildings, located closetogether on the same piece of land. It was stipulated by the partiesthat the appropriate unit should consist of all hourly rate productionand maintenance employees engaged in actual production, excludingfiremen and oilers, watchmen, general office employees, foremen, super-intendents, and supervisory employees with the power to hire and dis-charge.It appears that the Company is already dealing separatelywith the firemen and oilers, who are organized and represented byanother affiliate of the American Federation of Labor.We see noreason for departing from the desires of the parties.We find that all hourly rate production and maintenance employ-ees engaged in actual production, excluding firemen and oilers,watchmen, general office employees, foremen, superintendents, andsupervisory employees with the power to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargaining, andthat said unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF JREPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Local 52contends that a current pay roll should be used to determine eligi-bility.The Company urges that eligibility should be determined asIThe Regional Director's statement shows that 485 persons who were employed bythe Company during the week of November 26, 1940, have signed applications for member-ship in Local 52 since August 1, 1940.Approximately 800 persons are employed by theCompany.The unit hereinafter found to be appropriate contains about 760 persons.440135-42-Vol 30-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDof November 26, 1940, the date of the petition herein.A list of theemployees in, the stipulated unit who were employed on that datewas incorporated by reference in the record.Local 52 contends thatsome of its members, discharged prior to November 26 and since re-hired, would be deprived of an opportunity to vote if the November26 list were used. It appears that because of business conditions 58men were discharged prior to the compilation of the November 26 list,some of whom have now been rehired.While the Company hasgiven preference to these men, in hiring persons to' fill vacancies, itappears to be the position of both parties that those not yet rehiredcannot be considered employees.We shall direct that those eligible to vote in the election shall bepersons employed by the Company in-the appropriate unit duringthe pay-roll period last preceding the date of this Direction of Elec-tion including employees who did not work during such pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding those who,have since quit or been discharged for cause.Upon the basis of the above findings of, fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of KalamazooPaper Company,Kalamazoo,Michigan,within the meaning of Section 9 (c), and Section 2 (6)and (7)of the National Labor Relations Act.2.All hourly rate production and maintenance employees engagedin actual production,excludingfiremen and oilers,watchmen, gen-eral office employees,foremen, superintendents,and supervisory em-ployees with the power to hire and discharge,constitute a' unit,appropriate for the purposes of collective bargaining,within themeaning of Section 9 (b) of the National Labor.Relations Act. 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kalamazoo Paper Company, Kalamazoo, Michigan, an electionby secret ballot shall be conducted as early as possible, but not later KALAMAZOO PAPER COMPANY53than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all hourly rate production and maintenance -employees engaged in actual production, employed by the Companyduring the pay-roll period last preceding the date of this Directionof Election, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off, but excludingfiremen and oilers, watchmen, general office employees, foremen,superintendents, and supervisory employees .with the power to hireand discharge and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local 52, Internationad Brotherhood of Paper Makers, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.